DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Request for Continued Examination filed September 8, 2021.
	Claims 1-19 are pending.  Claims 1 and 10 are independent.
Continued Examination Under 37 CFR 1.114 After Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 8, 2021 has been entered.
 Drawings
The drawings are objected to because:
Figures 3-5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).
Applicant’s Figure 3 is identical to Silicon Storage Technology’s (SST) 3rd Generation Superflash (ESF3), which they published at Leti Innovation Days - Memory Workshop 2013. Figure 4 is a mere circuit schematic of the SST’s ESF3 (slide 8 of SST’s presentation is reproduced on the next page). Applicant did not invent ESF3 because applicant explains in their provisional application that they invented, in contrast 

    PNG
    media_image1.png
    632
    1440
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    469
    823
    media_image2.png
    Greyscale

Figure 5, according to applicant’s provisional application’s description of its Figure 1, shows the problem of path and source of the tunneling current which applicant 

    PNG
    media_image3.png
    380
    828
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    433
    521
    media_image4.png
    Greyscale

Applicant is reminded of helpful scenario 7 explained in MPEP 2004 and encouraged to take care to see that prior art or other information cited in a specification 
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Specification
The disclosure is objected to because of the following informalities:
Applicant’s specification paragraphs 0032-0035 describe details of the drawings figures 3 and 4. Figure 5 is the same as applicant’s provisional application’s Figure 1, which describes the problematic current path applicant seeks to solve by suppressing it with non-zero voltage on the unselected word line; applicant’s descriptions of Figure 5 should be placed under the heading Background in accordance with MPEP 608.01(c). As described above, Figures 3 and 4 should be designated as --Prior Art--.  Therefore, paragraphs 0032-0035, and the other descriptions of prior art and problems, should be under the Background of the Invention section of Applicant’s Specification because the description of the related art or other information disclosed known to the applicant belongs in the Background of the Invention section, see MPEP 608.01(c) (the Specification’s Background is for description of the state of the prior art or other information known to applicant and problems involved in the prior art or other information which are solved by applicant’s invention.”).
Applicant is reminded of helpful scenario 7 explained in MPEP 2004 and encouraged to take care to see that prior art or other information cited in a specification 
Additionally, those individuals associated with the filing or prosecution of instant application (or its provisional application), including applicant as defined by 37 C.F.R. 1.42, are invited to submit an Information Disclosure Statement to disclose any information regarding ESF3 or its typical circuitry they may have been aware of prior to filing their provisional application so that the examiners may appropriately consider such information. Standard fees under 37 C.F.R. 1.97(c)(2) would be applicable.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
“control circuitry” in claim 10; and
“control circuitry” in claim 16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112 – Written Description Requirement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 10-17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The functional claim limitations recited in these claims are unlimited. See MPEP 2173.05(g). The claim interpretation discussion, supra, regarding the terms “control circuitry,” are incorporated here. Applicant claims the resultant functionality of their control circuitry by claiming what the control circuitry causes. All of these claims involve unlimited functional claim limitations that are unsupported by adequate written description because a person skilled in the art would not recognize how the control circuitry achieve the resultant functions of causing the word line driving circuitry to drive the first word line by applying a first voltage to the first word line, causing a source line driver to apply a second voltage greater than the first voltage to the common source terminal, and causing the word line driving circuitry to drive the second word line by applying a third voltage less than both the first and second voltages to the second word 
As discussed above, applicant did not invent SST’s ESF3, the memory device at issue, to which applicant describes a different method of using the ESF3 by applying non-zero voltage to an unselected wordline during programming. Applicant does not describe their invention as the apparatus.
To be supported by adequate written description, however, applicant must describe not just what the “control circuit” does, but must describe what this circuits uniquely has to perform the novel function because a description of what something does, rather than what it is, usually does not suffice. See University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 923 (Fed. Cir. 2004). The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purported to be described. Id. (internal citations omitted). The detailed identity of an invention must be conveyed. Id.

    PNG
    media_image5.png
    653
    648
    media_image5.png
    Greyscale

The term “control circuit” has not been described such that a person having ordinary skill in the art would visualize or recognize their structures by either their device labels or by their functions. The “control circuit” is a black box and would not have been recognized as known structures. See Technology Licensing Corp. v. Videotek, Inc., 545 F.3d 1316, 1339 (Fed. Cir. 2008).
The functionality of a “control circuit,” by its terms alone, would be understood to be a “circuit” to “control” some other circuit based upon receiving control signals or command signals from a processor. In applicant’s Figure 2, applicant shows the “control circuitry” receiving signals 50 from processor 24, but shows no details of the control causing the word line driving circuitry to drive the first word line by applying a first voltage to the first word line, causing a source line driver to apply a second voltage greater than the first voltage to the common source terminal, and causing the word line driving circuitry to drive the second word line by applying a third voltage less than both the first and second voltages to the second word line, without any detail as to what the control circuit include to permit the causing of such functionality. Applicant must describe their control circuitry required to permit the functionality that persons skilled in the art would not visualize and recognize a “control circuit” to perform.
Applicant cannot obtain greater coverage by failing to describe the invention than by describing it. See Halliburton Co. v. Walker, 329 U.S. 1, 13 (1946) (although superceded by statute to the extent that functional claiming is permissible through “means-plus-function” in accordance with 35 U.S.C. 112(f), using unlimited functional claiming at the point of novelty does not comply with 35 U.S.C. 112). The Federal Circuit emphasized, “The written description requirement also ensures that when a patent claims a genus by its function or result, the specification recites sufficient materials to accomplish that function,” Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352-53 (Fed. Cir. 1997). Here, applicant did not disclose different circuitry compared to the prior art circuitry, indeed applicant discloses their invention as a different circuitry necessary to accomplish the resultant function.
Furthermore, the descriptions of the unconventional functions performable by the control circuit, without describing or showing how that functionality is achieved, amounts to a mere invitation to investigate. Cf. Metabolite Lab., Inc. v. Laboratory Corp., 370 F.3d 1354, 1367 (“An invitation to investigate is not an inherent disclosure,” in the context of an invitation to investigate not amounting to an anticipation). The Federal Circuit has held “functional claim language can meet the written description requirement when the art has established a correlation between structure and function.” Ariad, 598 F.3d at 1350. However, here, just as in Ariad, “a vague functional description and an invitation for further research does not constitute written disclosure.” Id. at 1356. Here, a typical control circuitry does not appear to have an establishing correlation to the claimed functions.
Although all claims are rejected under 112(a), written description, the examiners still consider the subject matter in making rejections based upon prior art because this written description rejection may be overcome by applicant. Cf. MPEP 2163.06.
Applicant is invited to submit patents, printed publications, evidence of sale, evidence of public use or anything otherwise publically available that would demonstrate that, no later than the effective filing date, persons skilled in the art would be able to visualize or recognize the circuitry required to perform the functions recited. Alternately, applicant is invited to submit affidavits or declarations, along with supporting exhibits, to 
Claim Rejections - 35 USC § 112 – Definiteness Requirement
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10-17 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Additionally, apparatus claims 10-17 and 19 involve the functionality the “control circuitry” causes the word line driving circuitry and the source line driver to perform, but the control circuit is not recited in any details to help the public distinguish the claims from what is old. The claimed difference is strictly in terms of unlimited functional claim language that lacks adequate written description because persons skilled in the art would not visual or recognize the “control circuitry” causing the claimed functions of the word line driving circuitry and source line driver to perform.
Applicant’s description of the “control circuitry” does not include any details other than a black box, as explained above. The public would not be on notice as to what is protected by the claims, because the claims recited unlimited functional claim limitations attached to prior art circuitry that would not appear to perform those functions without some different circuitry. By not describing how the control circuit causes the word line driving circuit and source line driver to perform their functions, the claims present an impermissible a zone of uncertainty. See e.g., Nautilus, Inc. v. Biosig Instruments, Inc., In re Caunt, 81 F.2d 405, 407 (CCPA 1936) (clarifying that although it is not improper for stating a result in the claim, the public must be able to ascertain what actual or decisive different features yield the result).
The degree of uncertainty is great in this application (see In re Steele, 305 F.2d 859 (CCPA 1962), however for purposes of compact prosecution, the claims will be treated according to what appears to be applicant’s invention: using a non-zero voltage on an unselected word line during the programming of a selected word line. See MPEP 2173.06.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7-10 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh et al. (U.S. 2012/0087188; hereinafter “Hsieh”).
	Regarding independent claim 1, Hsieh discloses a method for programming (Fig. 5: WORD PGM (WITHIN THE PAGE)) a first non-volatile (NV) memory cell (Fig. 4-5: a selected memory cell from memory cells 402), the method comprising:
	applying a first voltage to a first word line coupled to a first select gate of the first NV memory cell (Fig. 4: 1.3V to selected WL);
	applying a second voltage to a source terminal of the first NV memory cell (Fig. 5: 4.5V to CS), the source terminal being common to the first NV memory cell and a second NV memory cell adjacent to the first NV memory cell (see page 4, par. 0042), wherein the second voltage is greater than the first voltage (Fig. 5 : 4.5V > 1.3V); and
	applying a third voltage to a second word line coupled to a second select gate of the second NV memory cell (Fig. 5: -0.5~-2.5V to unselected WL), wherein each of the second voltage and the first voltage is greater than the third voltage (Fig. 5: -0.5~-2.5V < 1.3V < 4.5V).
	Regarding claim 5, Hsieh discloses wherein the third voltage is a non-zero voltage (Fig. 5: -0.5~-2.5V to unselected WL).
	Regarding claim 7, Hsieh discloses wherein the first and second NV memory cells (Fig. 4: for example 402 and the cell above 402) are coupled to a common bit line (Fig. 4: 206) in an array of NV memory cells (Fig. 4: 400).
	Regarding claim 8, Hsieh discloses wherein the first and second NV memory cells (Fig. 1: 104 and 106) are formed on a semiconductor substrate (Fig. 1: 102), and wherein:
	the first NV memory cell (Fig. 1: 104) includes a first split gate transistor (see page 1, par. 0014) having the common source terminal (Fig. 1: 108, see page 1, par. 0015), a first drain terminal (Fig. 1: 110, see page 1, par. 0016), a first floating gate (Fig. 1: 118), and a first control gate (Fig. 1: 120), wherein the first select gate (Fig. 1: 126) and the first floating gate (Fig. 1: 118) are disposed over a first channel region (see page 2, par. 0023) arranged between the first drain terminal (Fig. 1: 110) and the common source terminal (Fig. 1: 108), and wherein the first control gate (Fig. 1: 120) is disposed over the first floating gate (Fig. 1: 118); and
	the second NV memory cell (Fig. 1: 106) includes a second split gate transistor (see page 1, par. 0014) having the common source terminal (Fig. 1: 108, see page 1, par. 0015), a second drain terminal (Fig. 1: 112), a second floating gate (Fig. 1: 122), and a second control gate (Fig. 1: 124), wherein the second select gate (Fig. 1: 128) and the second floating gate (Fig. 1: 122) are disposed over a second channel region (see page 2, par. 0023) arranged between the second drain terminal (Fig. 1: 112) and the common source terminal (Fig. 1: 108, see page 1, par. 0015), and wherein the second control gate (Fig. 1: 124) is disposed over the second floating gate (Fig. 1: 122).
	Regarding claim 9, Hsieh discloses wherein the first floating gate (Fig. 1: 118) is arranged farther from the first drain terminal (Fig. 1: 110, see page 1, par. 0016) than the first select gate (Fig. 1: 126), and the second floating gate (Fig. 1: 122) is arranged farther from the second drain terminal (Fig. 1: 112) than the second select gate (Fig. 1: 128).
	Regarding independent claim 10, Hsieh discloses a memory device (Figs. 2 and 4) comprising:
	a non-volatile memory array (Figs. 2 and 4) having a plurality of memory cells (Fig. 2: 202s and Fig. 4: 402s) that includes a first memory cell (Fig. 1: 104) and a second memory cell (Fig. 1: 106) that share a common source terminal (Fig. 1: 108, see page 1, par. 0015);
	word line driving circuitry (Fig. 8) to drive each of a first word line coupled to a first select gate of the first memory cell (Fig. 1: 126) and a second word line coupled to a second select gate of the second memory cell (Fig. 1: 128); and
	control circuitry (circuitry (not shown in Figures) to apply voltages as shown in Figure 5 to the memory device) to, responsive to receipt of a command to program (Fig. 5: WORD PGM (WITHIN THE PAGE)) the first memory cell (Fig. 4-5: a selected memory cell from memory cells 402):
	cause the word line driving circuitry (Fig. 8) to drive the first word line by applying a first voltage to the first word line (Fig. 4: 1.3V to selected WL);
	cause a source line driver (circuitry (not shown in Figures) to apply voltages as shown in Figure 5 to the memory device) to apply a second voltage to the common source terminal (Fig. 5: 4.5V to CS), the second voltage being greater than the first voltage (Fig. 5 : 4.5V > 1.3V); and
	cause the word line driving circuitry (Fig. 8) to drive the second word line by applying a third voltage to the second word line (Fig. 5: -0.5~-2.5V to unselected WL), wherein each of the second voltage and the first voltage is greater than the third voltage (Fig. 5: -0.5~-2.5V < 1.3V < 4.5V).
	Regarding claim 15, Hsieh discloses an erase gate (Fig. 1: 114) arranged over the common source terminal (Fig. 1: 108), the erase gate being common to the first and second memory cells (Fig. 1: 114 is common to 104 and 106).
	Regarding claim 16, Hsieh discloses wherein the first and second memory cells (Fig. 1: 104 and 106) are formed on a semiconductor substrate (Fig. 1: 102), and 
	the first memory cell (Fig. 1: 104) includes a first split gate transistor (see page 1, par. 0014) having the common source terminal (Fig. 1: 108, see page 1, par. 0015), a first drain terminal (Fig. 1: 110, see page 1, par. 0016), a first floating gate (Fig. 1: 118), and a first control gate (Fig. 1: 120), wherein the first select gate (Fig. 1: 126) and the first floating gate (Fig. 1: 118) are disposed over a first channel region (see page 2, par. 0023) arranged between the first drain terminal (Fig. 1: 110) and the common source terminal (Fig. 1: 108), and wherein the first control gate (Fig. 1: 120) is disposed over the first floating gate (Fig. 1: 118); and
	the second memory cell (Fig. 1: 106) includes a second split gate transistor (see page 1, par. 0014) having the common source terminal (Fig. 1: 108, see page 1, par. 0015), a second drain terminal (Fig. 1: 112), a second floating gate (Fig. 1: 122), and a second control gate (Fig. 1: 124), wherein the second select gate (Fig. 1: 128) and the second floating gate (Fig. 1: 122) are disposed over a second channel region (see page 2, par. 0023) arranged between the second drain terminal (Fig. 1: 112) and the common source terminal (Fig. 1: 108, see page 1, par. 0015), and wherein the second control gate (Fig. 1: 124) is disposed over the second floating gate (Fig. 1: 122).
	Regarding claim 17, Hsieh discloses wherein the first floating gate (Fig. 1: 118) is arranged farther from the first drain terminal (Fig. 1: 110, see page 1, par. 0016) than the first select gate (Fig. 1: 126), and the second floating gate (Fig. 1: 122) is arranged farther from the second drain terminal (Fig. 1: 112) than the second select gate (Fig. 1: 128).
	Regarding claim 18, Hsieh discloses applying a fourth voltage to a first control (Fig. 5: 10.5V to selected CG), wherein the fourth voltage is greater than the second voltage (Fig. 5: 10.5V > 4.5V).
Regarding claim 19, Hsieh discloses wherein the control circuitry (circuitry (not shown in Figures) to apply voltages as shown in Figure 5 to the memory device), responsive to receipt of the command to program the first memory cell (Fig. 5: WORD PGM (WITHIN THE PAGE)), causes a control gate driver (circuitry (not shown in Figures) to apply voltages as shown in Figure 5 to the memory device) to apply a fourth voltage to a first control gate line coupled to the first control gate of the first NV memory cell (Fig. 5: 10.5V to selected CG), wherein the fourth voltage is greater than the second voltage (Fig. 5: 10.5V > 4.5V).

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silicon Storage Technology’s ESF3: 3rd Generation Superflash, which was made public at least in 2013 as evidenced by Alexander Kotov (“Three generations of Embedded SuperFlash split gate cell: scaling progress and challenges,” Leti Innovation Days-Memory Workshop 2013; hereinafter “Kotov”).

    PNG
    media_image6.png
    528
    862
    media_image6.png
    Greyscale

Regarding method claims 1-9 and 18, ESF3 memory device is not just substantially identical to the memory device described in the specification for carrying out the claimed method, it is identical, (see Exmainer’s Markup Kotov’s ESF3: 3rd Generation SuperFlash).
The MPEP explains that the examiner assume a prior art device will inherently perform the claimed process when the prior art device is the same as a device described in the specification for carrying out the claimed method, see MPEP 2112.02(I) (“When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.”).  Because Kotov’s memory device is identical to what the device applicant describes in their specification for performing the functions in the method, the method is assumed to be inherently performed by the prior art device.  See MPEP 2112.01(I).
identical to applicant’s Figure 3 and applicant appears to be in a better position to explain the differences between their apparatus and ESF3. Applicants are reminded that argument of counsel is not evidence (see MPEP 2145(I)).
Regarding apparatus claims 10-17 and 19, ESF3 memory device is not just substantially identical to the claimed “memory device,” it is identical (see Exmainer’s Markup Kotov’s ESF3: 3rd Generation SuperFlash) where the differences reside only in the remaining limitations relating to function and properties.
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Because Kotov’s memory device (the prior art apparatus) is substantially identical to claimed device, the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the identical to applicant’s Figure 3 and applicant appears to be in a better position to explain the differences between their apparatus and ESF3. Applicant is reminded that argument of counsel is not evidence (see MPEP 2145(I)).
Claims 1-2, 4, 7-11 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (“A Novel Self-Aligned Highly Reliable Sidewall Split-Gate Flash Memory,” IEEE Transactions on Electron Devices, Vol.53, No. 3, March 2006; hereinafter “Cho”).

    PNG
    media_image7.png
    566
    1071
    media_image7.png
    Greyscale

Regarding independent claim 1, Cho discloses a method for programming (see page 466, col. 1, section III. Cell Operations) a first non-volatile (NV) memory cell (Fig. 3(b): C1), the method comprising:
	applying a first voltage to a first word line coupled to a first select gate of the first NV memory cell (Fig. 3(b): 1.5V)
(Fig. 3(b): 3.3V), the source terminal being common to the first NV memory cell (Fig. 3(b): “common CG and source”) and a second NV memory cell adjacent to the first NV memory cell (Fig. 3(b): C4), wherein the second voltage is greater than the first voltage (Fig. 3(b): 3.3V > 1.5V); and
applying a third voltage to a second word line coupled to a second select gate of the second NV memory cell (Fig. 3(b): 0V), wherein each of the second voltage and the first voltage is greater than the third voltage (Fig. 3(b): 0V < 1.5V < 3.3V).
Regarding claim 2, Cho discloses wherein the first, second, and third voltage all have a same sign (Fig. 3(b): 1.5V, 3.3V and 0V have same sign).
Regarding claim 4, Cho discloses wherein the first and third voltages are unequal, but have a same sign (Fig. 3(b): 1.5V and 0V are different but with same sign because they are non-negative).
Regarding claim 7, Cho discloses wherein the first and second NV memory cells (see Examiner’s Markup Cho’s Figure 1) are coupled to a common bit line (Fig. 3(b): B/Ls commonly shared) in an array of NV memory cells (Fig. 3(b)).
	Regarding claim 8, Cho discloses wherein the first and second NV memory cells (see Examiner’s Markup Cho’s Figure 1) are formed on a semiconductor substrate (see Examiner’s Markup Cho’s Figure 1), and wherein:
	the first NV memory cell (see Examiner’s Markup Cho’s Figure 1) includes a first split gate transistor (Fig. 1: split point) having the common source terminal (Fig. 1: S), a first drain terminal (Fig. 1: left side D), a first floating gate (Fig. 1: left side FG), and a first control gate (Fig. 1: left side CG), wherein the first select gate (Fig. 1: left side SG) and the first floating gate (Fig. 1: left side FG) are disposed over a first channel region (see Examiner’s Markup Cho’s Figure 1) arranged between the first drain terminal (Fig. 1: left side D) and the common source terminal (Fig. 1: S), and wherein the first control gate (Fig. 1: left side CG) is disposed over the first floating gate (Fig. 1: left side FG); and
	the second NV memory cell (see Examiner’s Markup Cho’s Figure 1) includes a second split gate transistor (Fig. 1: split point) having the common source terminal (Fig. 1: S), a second drain terminal (Fig. 1: right side D), a second floating gate (Fig. 1: right side FG), and a second control gate (Fig. 1: right side CG), wherein the second select gate (Fig. 1: right side SG) and the second floating gate (Fig. 1: right side FG) are disposed over a second channel region (see Examiner’s Markup Cho’s Figure 1) arranged between the second drain terminal (Fig. 1: right side D) and the common source terminal (Fig. 1: S), and wherein the second control gate (Fig. 1: right side CG) is disposed over the second floating gate (Fig. 1: right side FG).
Regarding claim 9, Cho discloses wherein the first floating gate (Fig. 1: left side FG) is arranged farther from the first drain terminal (Fig. 1: left side D) than the first select gate (Fig. 1: left side SG), and the second floating gate (Fig. 1: right side FG) is arranged farther from the second drain terminal (Fig. 1: right side D) than the second select gate (Fig. 1: right side SG).
Regarding independent claim 10, Cho discloses a memory device (Fig. 3 (a) and (b)) comprising:
	a non-volatile memory array (Fig. 3(b)) having a plurality of memory cells (Fig. 3(b): Cs) that includes a first memory cell (Fig. 3(b): C1) and a second memory cell (Fig. 3(b): C4) that share a common source terminal (Fig. 3(b): “common CG and source”);
	word line driving circuitry (Fig. 3(a): WL Decoders) to drive each of a first word line coupled to a first select gate of the first memory cell (Fig. 3(b): WL that received 1.5V) and a second word line coupled to a second select gate of the second memory cell (Fig. 3(b): WL that received 0V); and
	control circuitry (Fig. 3(a): peripheral circuitry around page0-N) to, responsive to receipt of a command to program (see page 466, col. 1, section III. Cell Operations) the first memory cell (Fig. 3(b): C1):
	cause the word line driving circuitry (Fig. 3(a): WL Decoders) to drive the first word line by applying a first voltage to the first word line (Fig. 3(b): WL that received 1.5V);
	cause a source line driver (Fig. 3(a)) to apply a second voltage to the common source terminal (Fig. 3(b): 3.3V), the second voltage being greater than the first voltage (Fig. 3(b): 3.3V > 1.5V); and
cause the word line driving circuitry (Fig. 3(a): WL Decoders) to drive the second word line by applying a third voltage to the second word line (Fig. 3(b): 0V), wherein each of the second voltage and the first voltage is greater than the third voltage (Fig. 3(b): 0V < 1.5V < 3.3V).
Regarding claim 11, Cho discloses wherein the first, second, and third voltage all have a same sign (Fig. 3(b): 1.5V, 3.3V and 0V have same sign because they are non-negative).
Regarding claim 14, Cho discloses wherein the first and third voltages are (Fig. 3(b): 1.5V and 0V are different but with same sign).
Regarding claim 15, Cho discloses an erase gate (Fig. 1: Poly-3) arranged over the common source terminal (Fig. 1: S), the erase gate being common to the first and second memory cells (Fig. 3: Poly-3 is common to the first and second memory cells as shown in Examiner’s Markup Cho’s Figure 1).
Regarding claim 16, Cho discloses wherein the first and second memory cells (see Examiner’s Markup Cho’s Figure 1) are formed on a semiconductor substrate (see Examiner’s Markup Cho’s Figure 1), and wherein:
	the first memory cell (see Examiner’s Markup Cho’s Figure 1) includes a first split gate transistor (Fig. 1: split point) having the common source terminal (Fig. 1: S), a first drain terminal (Fig. 1: left side D), a first floating gate (Fig. 1: left side FG), and a first control gate (Fig. 1: left side CG), wherein the first select gate (Fig. 1: left side SG) and the first floating gate (Fig. 1: left side FG) are disposed over a first channel region (see Examiner’s Markup Cho’s Figure 1) arranged between the first drain terminal (Fig. 1: left side D) and the common source terminal (Fig. 1: S), and wherein the first control gate (Fig. 1: left side CG) is disposed over the first floating gate (Fig. 1: left side FG); and
the second memory cell (see Examiner’s Markup Cho’s Figure 1) includes a second split gate transistor (Fig. 1: split point) having the common source terminal (Fig. 1: S), a second drain terminal (Fig. 1: right side D), a second floating gate (Fig. 1: right side FG), and a second control gate (Fig. 1: right side CG), wherein the second select gate (Fig. 1: right side SG) and the second floating gate (Fig. 1: right side FG) are disposed over a second channel region (see Examiner’s Markup Cho’s Figure 1) arranged between the second drain terminal (Fig. 1: right side D) and the common source terminal (Fig. 1: S), and wherein the second control gate (Fig. 1: right side CG) is disposed over the second floating gate (Fig. 1: right side FG).
Regarding claim 17, Cho discloses wherein the first floating gate (Fig. 1: left side FG) is arranged farther from the first drain terminal (Fig. 1: left side D) than the first select gate (Fig. 1: left side SG), and the second floating gate (Fig. 1: right side FG) is arranged farther from the second drain terminal (Fig. 1: right side D) than the second select gate (Fig. 1: right side SG).
Regarding claim 18, Cho discloses applying a fourth voltage to a first control gate line coupled to the first control gate of the first NV memory cell (Fig. 3(b): 10V), wherein the fourth voltage is greater than the second voltage (Fig. 3(b): 10V > 3.3V).
Regarding claim 19, Cho discloses wherein the control circuitry (Fig. 3(a): peripheral circuitry around page0-N), responsive to receipt of the command to program the first memory cell (see page 466, col. 1, section III. Cell Operations), causes a control gate driver (Fig. 3(a): control-gate decoder) to apply a fourth voltage to a first control gate line coupled to the first control gate of the first NV memory cell (Fig. 3(b): 10V), wherein the fourth voltage is greater than the second voltage (Fig. 3(b): 10V > 3.3V).
Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877.  The examiner can normally be reached on 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825                                                                                                                                                                                             
/ALEXANDER SOFOCLEOUS/           Supervisory Patent Examiner, Art Unit 2825